DETAILED ACTION
	This action is responsive to the Request for Continued Examination (RCE) from the Applicant filed on 10/11/2022.
	Claims 1-14 are pending. Claims 1, 8 and 14 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 2009/0066410).

Regarding independent claim 1, Shin discloses An internal voltage generation circuit comprising: a voltage comparison circuit (20, figure 2) configured to generate a control voltage by comparing a reference voltage (VREFC, figure 2) with a feedback voltage (HF_VCORE, figure 2) which is fed back to the voltage comparison circuit (see ABTRACT discloses: Core voltage generator including a comparison unit configure to compare a reference voltage with a feedback core voltage); a voltage driving circuit (22, figure 2) configured to generate an internal voltage (VCORE_ACT, figure 2) in response to based on the control voltage (voltage at N11, figure 2), the internal voltage being used to generate the feedback voltage; and a drivability control circuit directly (21, figure 2), and configured to be turned on in response to an activation of an enable signal (see para.[0025] discloses: an active signal ACTIVE_ENABLE is supplied from node N17 in figure 2, also see paragraphs [0028]-[0031] for detail) which is activated during an active operation and pull-down voltage level of the voltage (see para.[0025] discloses: an active signal ACTIVE_ENABLE is supplied from node 17 in figure 2 to a gate terminal of the NMOS transistor MN12. A source terminal NMOS transistor MN12 is grounded) in response to activation of the enable signal (ACTIVE_ENABLE, figure 2).

    PNG
    media_image1.png
    702
    804
    media_image1.png
    Greyscale



	Regarding claim 2, Shin discloses the limitation of claim 1.
	 Shin further disclose wherein the drivability control circuit (21, figure 2) charges a node (node figure 2 above), from which the control voltage is outputted (output is between 21 and node, figure 2), to a set voltage level in response to the enable signal (ACTIVE_ANABLE, figure 2).

	
	Regarding claim 3, Shin discloses the limitation of claim 1.
	Shin further discloses wherein the voltage comparison circuit (20, figure 2) comprises: a comparison circuit configured to compare the reference voltage (see ABTRACT) with the feedback voltage (see ABTRACT); and a current mirroring circuit (N12, MP8 and MP7, figure 2) configured to generate the control voltage (N11, figure 2) through a current mirroring (see above) operation according to an output signal (see ABTRACT) of the comparison circuit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2009/0066410) in view of Jung (US 2011/0241769).

	Regarding claim 4, Shin discloses the limitation of claim 1.
	However, Shin is silent with respect to further discloses wherein the drivability control circuit discharges an output terminal of the voltage comparison circuit based on the enable signal
	Jung discloses wherein the drivability control circuit (330, figure 5) discharges an output terminal of the voltage comparison circuit (between 310 and 320) based on the enable signal (see para.[0035] discloses: the write enable signal BWENB (in figure 3) is characterized, for example, such that it has a logic low level when it is said be activated, and it has a logic high level when it is said to be deactivated. When enable signal is deactivate, meaning the circuit 330 in figure 5 discharges an output terminal of COMPARISON UNIT).
	Since Shin and Jung are both from the same field of endeavor, the purpose disclosed by Jung would have been recognized in the pertinent art of Shin.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Jung to teaching of Shin for purpose of using the drivability control circuit to control the comparison circuit.


	Regarding claim 5, Shin discloses the limitation of claim 1.
	However, Shin is silent with respect to wherein the drivability control circuit comprises: a switching circuit configured to perform a switching operation based on the enable signal; and a loading circuit configured to reflect a resistance value in the switching circuit.
	Jung discloses wherein the drivability control circuit comprises (334, figure 5): a switching circuit (P3, figure 6) configured to perform a switching in response to the enable signal (WEN, figure 6); and a loading circuit (332, figure 6) configured to reflect a resistance value in the switching circuit (see para.[0038] discloses: The division section 332 and the auxiliary resistor element R1 may be implement with any elements which can adjust the resistance).
	Since Shin and Jung are both from the same field of endeavor, the purpose disclosed by Jung would have been recognized in the pertinent art of Shin.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Jung to teaching of Shin for purpose of using the drivability control circuit to control the memory device.

	Regarding claim 8, Shin discloses a semiconductor memory apparatus comprising: a voltage comparison circuit configured to generate a control voltage by comparing a reference voltage with a feedback voltage which is feed back to the voltage comparison circuit; a voltage driving circuit configured to generate an internal voltage in response the control voltage, the internal voltage being used to generate the feedback voltage; a drivability control circuit directly connected to a node, from which control voltage is outputted,  and  configured to be turned on in response to an activation of an enable signal (see para.[0025] discloses: an active signal ACTIVE_ENABLE is supplied from node N17 in figure 2, also see paragraphs [0028]-[0031] for detail) which is activated during an active operation and pull-down voltage level of the voltage (see para.[0025] discloses: an active signal ACTIVE_ENABLE is supplied from node 17 in figure 2 to a gate terminal of the NMOS transistor MN12. A source terminal NMOS transistor MN12 is grounded) in response to activation of the enable signal (ACTIVE_ENABLE, figure 2).
	However, Shin a loading control circuit configured to adjust a resistance value reflected into the drivability control circuit in response to data information inputted to or outputted from a memory cell array circuit which is driven by the internal voltage.
	Jung discloses a loading control circuit (332, figure 6) configured to adjust a resistance value reflected into the drivability control circuit (see para.[0038] discloses: The division section 332 and the auxiliary resistor element R1 may be implement with any elements which can adjust the resistance)  in response to data information inputted to or outputted from a memory cell array circuit which is driven by the internal voltage (see para.[0004] discloses: see below
    PNG
    media_image2.png
    66
    1011
    media_image2.png
    Greyscale

	Since Shin and Jung are both from the same field of endeavor, the purpose disclosed by Jung would have been recognized in the pertinent art of Shin.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Jung to teaching of Shin for purpose of using the drivability control circuit to control the memory device.

	Regarding claim 11, Shin and Jung disclose the limitation of claim 8.
	Jung further disclose wherein the drivability control circuit (334, figure 5) charges a node (Node is next to R1 in figure 6), from which the control voltage (334, 5 and 6) is outputted, to a set voltage level (see para.[0038]) based on the enable signal (WEN, figures 5 and 6).

	Regarding claim 12, Shin and Jung disclose the limitation of claim 8.
	Jung further discloses a switching circuit configured to perform a switching operation based on the enable signal; and a loading circuit configured to reflect a resistance value in the switching circuit (see rejection of claim 5).

	

	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2009/0066410) in view of Jung (2011/0241769) and further in view of Venditti et al. (US 9,071,293).

	Regarding claim 6, the combination of Shin and Jung disclose the limitation of claim 5.
	Jung further disclose a control circuit (334, figure 5) configured to adjust a resistance value reflected (The division section 332 and the auxiliary resistor element R1 may be implement with any elements which can adjust the resistance) in the drivability control circuit (330, figure 5) based on a control signal (signal is between 332 and 334, figure 5).
	However, Jung is silent with respect to a skew control circuit.
	Venditti et al. disclose a skew control circuit (see figure 6 and col.9, ll.31).
	Since Jung and Venditti et al. are both from the same field of endeavor, the purpose disclosed by Venditti et al. would have been recognized in the pertinent art of Jung.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Venditti et al. to teaching of Jung for purpose of using a skew control circuit to adjust a resistance value.

	

	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2009/0066410) in view of Jung (2011/0241769) and further in view of Venditti et al. (US 9,071,293) and further in view JUNG (US 2018/0181511).

	Regarding claim 7, the combination of SHIN, Jung and Venditti et al. disclose the limitation of claim 6.
	However, the combination of Shin, Jung and Venditti are silent with respect to wherein the loading circuit comprises a plurality of resistors having different resistance values, wherein each of the plurality of resistors is selectively enabled in response to the skew control signal.
	JUNG ‘511 discloses wherein the loading circuit comprises a plurality of resistors (RL, figure 5, also see para.[0024]) having different resistance values (see para.[0034]), wherein each of the plurality of resistors is selectively enabled (ODTEN, figure 5) in response to the control signal (SCLK<0:5>, also see para.[0029]).
	Venditti et al. disclose the skew control signal (see reject of claim 6)
	Since Shin, Jung, JUNG ‘551 and Venditti et al. are from the same field of endeavor, the purpose disclosed by JUNG ‘551. would have been recognized in the pertinent art of Shin, Jung and Venditti.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of JUNG ‘551 to teaching of Shin, Jung and Venditti et al.  for purpose of using a enable signal to select a value of resistance.

	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2009/0066410) in view Jung (2011/0241769) and further in view of  Mohr et al (US 2020/0243155).

	Regarding claim 9, the combination of Shin and Jung disclose the limitation of claim 8.
	However ,the combination of Shin and Jung are silent to respect a data counting circuit configured to generate the data information by counting data values of data inputted to or outputted from the memory cell array circuit.
	Mohr et al. disclose a data counting circuit (Counter Circuit, figure 1) configured to generate the data information by counting data values of data inputted (see para.[0014], para.[0016]) to or outputted from the memory cell array circuit.
	Since Shin, Jung and Mohr et al. from the same field of endeavor, the purpose disclosed by Mohr et al. would have been recognized in the pertinent art of Shin and Jung.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Mohr et al. to teaching of Shin and Jung for purpose of using counter circuit to count value read from the memory device.
	
	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2009/0066410) in view of Jung (2011/0241769) and further in view of  JUNG (US 2018/0181511)

	Regarding claim 13, The combination of Shin and Jung disclose the limitation of claim 12.
	However, Shin and Jung are silent with respect to wherein the loading circuit comprises a plurality of resistors having different resistance values, wherein the loading control circuit selectively enables one or more resistors of the plurality of resistors based on the data information.
	JUNG ‘511 discloses herein the loading circuit comprises a plurality of resistors having different resistance values, wherein the loading control circuit selectively enables (see rejection of claim 7 above) one or more resistors of the plurality of resistors based on the data information (see paragraphs [0024], [0025] and 0026]).
	Since Shin, Jung and JUNG ‘551 et al. are from the same field of endeavor, the purpose disclosed by JUNG ‘551. would have been recognized in the pertinent art of Shin and Jung.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of JUNG ‘551 to teaching of Shin and Jung  for purpose of using a enable signal to select a value of resistance.




Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 10, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of data counting circuit configured to generate the data information by counting the number of times that the value of previous data stored in the memory cell array circuit is different from the value of current data inputted to the memory cell array in combination with the other limitations thereof as is recited in the claim. 

Claim 14 is allowed.
Regarding independent claim 14, the prior art does not teach or suggest the claimed invention having “data counting circuit configured to generate the data information by counting the number of times that the value of previous data stored in the memory cell array circuit is different from the value of current data inputted to the memory cell array”, in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827     


/HOAI V HO/Primary Examiner, Art Unit 2827